Per Curiam.
A petition for the formation of a new school district, by detaching parts of 4 existing districts in Watonwan county, was heard and denied on the merits by the board of county commissioners of that county. Hpon appeal to the district court the action of the board was affirmed. The petitioners appeal to this court from the order denying a new trial.
The sole issue presented to the district court by the notice of appeal was that the action of the board in denying the petition was against the best interests of the territory affected. The creation of a new school district is a purely legislative function which cannot be delegated to courts. It has been placed in the hands of the board of county commissioners, and its decision as to whether or not the formation of a new district would be for or against the best interests of the territory affected is final, unless its action be arbitrary, oppressive, unreasonable or fraudulent. The *73district court, on appeal, could not try the issue of the advisability of the formation of a new school district de novo, but was limited to a consideration of whether in denying the petition the board acted arbitrarily, oppressively, unreasonably or fraudulently. We have examined the evidence attentively and conclude that it would not have justified a finding that the board so acted. The appeal is ruled by Farrell v. County of Sibley, 135 Minn. 439, 161 N. W. 152, and the cases therein cited.
The point made by appellants that they were entitled to specific findings and not merely to an order affirming the action of the board is of no merit. No pleadings are required on the trial of appeals of this sort. Farrell v. County of Sibley, supra. The sole issue to be tried was the one above indicated, and, as stated, upon that issue the evidence would not warrant a finding in appellants’ favor. In that situation nothing could be gained by specific findings. Swick v. Sheridan, 107 Minn. 130, 119 N. W. 791.
Order affirmed.